FILED
                            NOT FOR PUBLICATION                             JUL 23 2010

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



SATANAND SHARMA, an individual,                  No. 09-56461
AKA Stan Sharma; THE BIDYA
SHARMA IRREVOCABLE TRUST OF                      D.C. No. 2:09-cv-03345-DDP-JWJ
1996, a trust,

              Plaintiffs - Appellants,           MEMORANDUM *

  v.

NATIONAL ENTERPRISES, INC., a
California corporation; et al.,

              Defendants - Appellees.



SATANAND SHARMA, an individual,                  Nos. 09-56828
AKA Stan Sharma; THE BIDYA                            09-56962
SHARMA IRREVOCABLE TRUST OF
1996, a trust,                                   D.C. No. 2:09-cv-03345-DDP-JWJ

             Plaintiffs - Appellees,
  v.

NATIONAL ENTERPRISES, INC., a
California corporation,

             Defendant - Appellant,



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
  and

ROQUE DE LA FUENTE, II, an
individual; et al.,

               Defendants.



                    Appeals from the United States District Court
                       for the Central District of California
                    Dean D. Pregerson, District Judge, Presiding

                             Submitted June 29, 2010 **

Before:        ALARCÓN, LEAVY, and GRABER, Circuit Judges.

        Satanand Sharma and the Bidya Sharma Irrevocable Trust of 1996

(collectively, “Sharma”) appeal from the district court’s order dismissing their

action alleging violations of the Racketeer Influenced and Corrupt Organizations

Act (“RICO”). National Enterprises, Inc. appeals from the order denying its

motion for sanctions under Federal Rule of Civil Procedure 11. We have

jurisdiction under 28 U.S.C. § 1291. We review de novo the district court’s

dismissal for failure to state a claim under Federal Rule of Civil Procedure

12(b)(6). Odom v. Microsoft Corp., 486 F.3d 541, 545 (9th Cir. 2007) (en banc).

We review for an abuse of discretion the district court’s Rule 11 determination.


          **
             The panel unanimously concludes these appeals are suitable for
decision without oral argument. See Fed. R. App. P. 34(a)(2).

                                          2                                    09-56828
Retail Flooring Dealers of Am., Inc. v. Beaulieu of Am., LLC, 339 F.3d 1146, 1150

(9th Cir. 2003). We affirm.

      Appeal No. 09-56461

      The district court properly dismissed the action because Sharma failed to

allege facts showing that defendants’ actions proximately caused the alleged

injuries. See Hemi Group, LLC v. City of New York, 130 S. Ct. 983, 988-90 (2010)

(discussing proximate cause requirement for civil RICO claims).

      We are not persuaded by Sharma’s contention regarding leave to amend.

See Lipton v. Pathogenesis Corp., 284 F.3d 1027, 1039 (9th Cir. 2002) (affirming

dismissal without leave to amend where amendment would be futile).

      Sharma’s remaining contentions are unpersuasive.

      Appeal Nos. 09-56828, 09-56962

      The district court did not abuse its discretion by denying National

Enterprises’ motion for Rule 11 sanctions after finding that the complaint was not

legally or factually baseless from an objective perspective. See Christian v. Mattel,

Inc., 286 F.3d 1118, 1127 (9th Cir. 2002) (listing factors that district courts must

consider in determining whether to impose Rule 11 sanctions).

      APPEAL NO. 09-56461: AFFIRMED.

      APPEAL NOS. 09-56828, 09-56962: AFFIRMED.


                                           3                                    09-56828